NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CURTIS SHULER,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-771
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 12, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Catherine L. Combee,
Judge.

Marc S. Reiner, Reiner Law, West Palm
Beach, for Appellant.

PER CURIAM.

              We affirm the postconviction court's order denying Curtis Shuler's motion

for postconviction relief as untimely. See Fla. R. Crim. P. 3.850(b); McDonald v. State,

133 So. 3d 530 (Fla. 2d DCA 2013) ("We caution McDonald and others that the holding

in Deras v. State, 54 So.3d 1023 (Fla. 3d DCA 2011), is limited to its facts and does not,

in our view, create a manifest injustice exception to the rule 3.850 time bar."). As this

court cannot consider arguments raised for the first time on appeal, see Connor v.

State, 979 So. 2d 852, 866 (Fla. 2007), our affirmance is without prejudice to Shuler to
file a motion under rule 3.800(a). See Toye v. State, 133 So. 3d 540, 547 (Fla. 2d DCA

2014).


             Affirmed without prejudice.



WALLACE, KHOUZAM, and CRENSHAW, JJ., Concur.




                                           -2-